CORRECTED OPINION

PER CURIAM.
This court’s opinion filed on May 9, 2001, in this case, is withdrawn and the following corrected opinion, reaching the same result, is substituted in its stead.
The trial court’s Order denying the defendant’s motion for post conviction relief is affirmed.
This cause, however, is remanded to the trial court so that it can correct the judgment of conviction and sentence to reflect the proper level of felony offenses. See Price v. State, 777 So.2d 423 (Fla. 3d DCA 2000). The appellant’s sentences imposed in connection with Count 1 (the burglary charge) and Count 3 (the kidnapping charge) appear to have been incorrectly classified as life felonies as opposed to first degree felonies punishable by life.